Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12 and 14-19 in the reply filed on 02/28/2022 is acknowledged.
Claim 13 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an acquisition unit”, “a calculation unit” and “a determination unit” in claim 1, “an exclusion unit” in claim 2, “an approximation unit” in claims 3 and 14, and “an abnormality communication unit” in claims 11 and 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  
Claim Objections
Claim 2 is objected to because of the following informalities:  the claim ends with a semicolon “;” and a period “.”, it should end with just a period “.”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “an acquisition unit”, “a calculation unit” and “a determination unit” in claim 1, “an exclusion unit” in claim 2, “an approximation unit” in claims 3 and 14, and “an abnormality communication unit” in claims 11 and 18 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura (JP 2015-013313) in view of Shigeyoshi (US 2011/0198331).
Regarding claim 1, Nishimura teaches a welding state determination system (combination of 2 and 16) that determines a welding state in arc welding by a weaving operation in which a welding torch (13) is oscillated in cycles (p.0015; p.0017), the welding state determination system comprising: an acquisition unit (3) configured to acquire, for each cycle, a characteristic amount that pertains to a physical quantity that changes according to the cycle of the weaving operation (p.0033-0035); a calculation unit (part of abnormality determination unit 7) configured to calculate a degree of abnormality based on an observation value that is the characteristic amount acquired in one cycle by the acquisition unit (p.0016-0018; p.0043-0046) and past values that are the characteristic amounts required prior to the one cycle by the acquisition unit (p.0014-0020; p.0035); and a determination unit (7) configured to determine the welding 
Nishimura fails to disclose wherein the degree of abnormality is calculated based on an average and standard deviation of a plurality of past values that are the characteristic amounts acquired prior to the one cycle by the acquisition unit.
Shigeyoshi teaches a welding state determination system wherein the calculation unit calculates a degree of abnormality based on an average and standard deviation of a plurality of past values that are the characteristic amounts acquired prior to the current cycle (p.0143).
Therefore, it would have it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the calculation unit of Shigeyoshi, with Nishimura, by calculating the degree of abnormality based on an average and standard deviation of a plurality of past values, for a more accurate determination of the degree of abnormality.
Regarding claim 6, Nishimura and Shigeyoshi combined teach the welding state determination system as set forth above, wherein the characteristic amount is an average value of the physical quantity in the cycle, the physical quantity at an oscillation end of the welding torch in the weaving operation, the physical quantity at a center of oscillation of the welding torch in the weaving operation, an integral value of the physical quantity in a section including the oscillation end, or an amplitude of a waveform approximate a cyclical temporal change of the physical quantity (Nishimura, p.0035, p.0045-0046, p.0058-0062; Shigeyoshi, p.0143).

Regarding claim 10, Nishimura and Shigeyoshi combined teach the welding state determination system as set forth above, further comprising: a controller (Nishimura, 16; Shigeyoshi, 40) configured to control an operation of the arc welding based on the determination result of the welding state by the determination unit (Nishimura, p.0032, p.0046-0049; Shigeyoshi, p.0068, p.0071, p.0143). 
Regarding claim 11, Nishimura and Shigeyoshi combined teach the welding state determination system as set forth above, further comprising: an abnormality communication unit (Nishimura; part of control device 16) configured to notify the 
Regarding claim 12, Nishimura and Shigeyoshi combined teach the welding state determination system as set forth above, wherein the physical quantity is a welding current or a welding voltage (Nishimura, p.0015, p.0032-0036; Shigeyoshi, p.0069-0071, p.0143).

Claims 2 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura and Shigeyoshi as set forth above, and further in view of Ivkovich (US 2017/0072497).
Regarding claim 2, Nishimura and Shigeyoshi combined teach the welding state determination system as set forth above, wherein: the calculation unit is configured to calculate the degree of abnormality for each cycle (Nishimura; p.0016-0018; p.0043-0046).
Nishimura and Shigeyoshi combined fail to disclose wherein the welding state determination system further includes an exclusion unit configured to exclude the characteristic amounts used as the observation value in the calculation of the degree of abnormality in the previous cycles from the plurality of past values when the degree of abnormality calculated in cycles previous to the one cycle is greater than a predetermined reference value.
Ivkovich teaches a system for analyzing weld signatures comprising an exclusion unit configured to exclude characteristic amounts used as the observation value in a calculation (p.0076).

Regarding claim 15, Nishimura, Shigeyoshi and Ivkovich combined teach the welding state determination system as set forth above, wherein the characteristic amount is an average value of the physical quantity in the cycle, the physical quantity at an oscillation end of the welding torch in the weaving operation, the physical quantity at a center of oscillation of the welding torch in the weaving operation, an integral value of the physical quantity in a section including the oscillation end, or an amplitude of a waveform approximate a cyclical temporal change of the physical quantity (Nishimura, p.0035, p.0045-0046, p.0058-0062; Shigeyoshi, p.0143).
Regarding claim 16, Nishimura, Shigeyoshi and Ivkovich combined teach the welding state determination system as set forth above, wherein: the acquisition unit is configured to acquire, as the characteristic amount, at least two or more of an average value of the physical quantity in the cycle, the physical quantity at an oscillation end of the welding torch in the weaving operation, the physical quantity at a center of oscillation of the welding torch in the weaving operation, an integral value of the physical quantity in a section including the oscillation end, or an amplitude of a waveform approximate a cyclical temporal change of the physical quantity (Nishimura, p.0035, p.0045-0046, p.0058-0062; Shigeyoshi, p.0143); the calculation unit is configured to calculate the degree of abnormality separately for each of the 
Regarding claim 17, Nishimura, Shigeyoshi and Ivkovich combined teach the welding state determination system as set forth above, further comprising: a controller (Nishimura, 16; Shigeyoshi, 40) configured to control an operation of the arc welding based on the determination result of the welding state by the determination unit (Nishimura, p.0032, p.0046-0049; Shigeyoshi, p.0068, p.0071, p.0143).
Regarding claim 18, Nishimura, Shigeyoshi and Ivkovich combined teach the welding state determination system as set forth above, further comprising: an abnormality communication unit (Nishimura; part of control device 16) configured to notify the abnormality when the determination unit determines that the welding state is abnormal (Nishimura; p.0028; p.0047; p.0049).
Regarding claim 19, Nishimura, Shigeyoshi and Ivkovich combined teach the welding state determination system as set forth above, wherein the physical quantity is a welding current or a welding voltage (Nishimura, p.0015, p.0032-0036; Shigeyoshi, p.0069-0071, p.0143).
Allowable Subject Matter
Claims 3-5, 7, 9 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  allowable subject matter is indicated for claims 3-5, 7, 9 and 14 because the prior art of record does not show or fairly suggest a welding state determination system comprising an approximation unit configured to approximate temporal change of the characteristic amount, wherein the calculation unit is configured to calculate the degree of abnormality based on a difference between the observation value and approximation value of the observation value obtained by the approximation unit, and the average and the standard deviation of the differences between the past values and the approximation values of the past values obtained by the approximation unit as recited in claims 3 and 14.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2003/0234240, JP 05-115980 and JP 2011-064549.








Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBA T ROSARIO-APONTE whose telephone number is (571)272-9325. The examiner can normally be reached M to F; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALBA T ROSARIO-APONTE/Examiner, Art Unit 3761                                                                                                                                                                                                        03/24/2022

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761